16-4089
     Wang v. Sessions
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A206 288 118

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   28th day of November, two thousand seventeen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROBERT D. SACK,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ZEDONG WANG, AKA CHENYANG WANG,
14            Petitioner,
15
16                      v.                                           16-4089
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                Nataliya I. Gavlin, Gavlin & Associates,
24                                  P.C., New York, NY.
25
26   FOR RESPONDENT:                Chad A. Readler, Acting Assistant
27                                  Attorney General; Jonathan A. Robbins,
28                                  Senior Litigation Counsel; Tracey N.
29                                  McDonald, Trial Attorney, Office of
30                                  Immigration Litigation, United States
31                                  Department of Justice, Washington, DC.
1
2        UPON DUE CONSIDERATION of this petition for review of a

3    Board of Immigration Appeals (“BIA”) decision, it is hereby

4    ORDERED, ADJUDGED, AND DECREED that the petition for review is

5    DENIED.

6        Petitioner Zedong Wang, a native and citizen of the

7    People’s Republic of China, seeks review of a November 9, 2016

8    decision of the BIA affirming a February 17, 2016 decision of

9    an Immigration Judge (“IJ”) denying him asylum, withholding of

10   removal, and relief under the Convention Against Torture

11   (“CAT”). In re Zedong Wang, No. A206 288 118 (B.I.A. Nov. 9,

12   2016), aff’g No. A206 288 118 (Immig. Ct. N.Y.C. Feb. 17, 2016).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA. See Yan Chen v.

17   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The applicable

18   standards of review are well established. See 8 U.S.C.

19   § 1252(b)(4)(B); see also Chuilu Liu v. Holder, 575 F.3d 193,

20   196 (2d Cir. 2009). The agency did not err in finding that Wang

21   failed to satisfy his burden of proof as to his claim that the

22   Chinese police had discovered that he was proselytizing to his

23   grandparents in China through the internet and therefore that
                                    2
1    he had an objectively reasonable fear of future persecution

2    should he be removed to China.

3        Absent past persecution, an alien may establish

4    eligibility for asylum by demonstrating a well-founded fear of

5    future persecution. 8 C.F.R. § 1208.13(b)(2). To demonstrate

6    a well-founded fear, an applicant must show either a reasonable

7    possibility that he would be singled out for persecution or that

8    the country of removal has a pattern or practice of persecuting

9    individuals similarly situated to him. 8 C.F.R.

10   § 1208.13(b)(2)(iii). Furthermore, “an alien must make some

11   showing that authorities in his country of nationality are

12   either aware of his activities or likely to become aware of his

13   activities.” Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d

14   Cir. 2008). “The testimony of the applicant may be sufficient

15   to sustain the applicant’s burden without corroboration, but

16   only if the applicant satisfies the trier of fact that the

17   applicant’s testimony is credible, is persuasive, and refers

18   to specific facts sufficient to demonstrate that the applicant

19   is a refugee.” 8 U.S.C. § 1158(b)(1)(B)(ii); see also Chuilu

20   Liu, 575 F.3d at 196-97.

21       In this case, it was reasonable for the agency to require

22   corroboration of Wang’s testimony. Although Wang alleged that

                                    3
1    Chinese police detained and beat his grandparents when they

2    discovered his proselytizing to them, Wang’s testimony was

3    inconsistent with evidence he submitted to prove that a friend

4    paid a fine to secure his grandparents’ release. See 8 U.S.C.

5    § 1158(b)(1)(B)(ii) (“Where the trier of fact determines that

6    the applicant should provide evidence . . . , such evidence must

7    be provided unless the applicant does not have the evidence and

8    cannot reasonably obtain the evidence.”); see also Chuilu Liu,

9    575 F.3d at 196-97.

10       The agency did not err in concluding that Wang failed to

11   provide reasonably available evidence to corroborate his

12   grandparents’ detention or his proselytizing over the internet.

13   Wang’s father lives in New York and purportedly reimbursed the

14   family friend who paid to secure Wang’s grandparents’ release,

15   but Wang did not proffer either his father’s testimony or an

16   affidavit from his father. See id. at 198 (“[T]he alien bears

17   the ultimate burden of introducing such evidence without

18   prompting from the IJ.”). Furthermore, although Wang testified

19   that he had a registered account with the video chat service

20   that he used to proselytize his grandparents and their

21   neighbors, he did not submit evidence of that account. See id.

22   at 198-99.

                                    4
1        Other than the fine receipt, as to which the proof of

2    mailing undermined Wang’s credibility because it post-dated the

3    receipt’s submission into evidence, Wang’s only evidence to

4    corroborate his assertion that Chinese police had become aware

5    of his religious practice were letters from his grandfather and

6    the family friend who purportedly secured his grandparents’

7    release. See Hongsheng Leng, 528 F.3d at 143 (requiring

8    applicant to show authorities’ awareness of activities). The

9    agency did not err in declining to credit these unsworn letters

10   because they were prepared for Wang’s removal proceedings and

11   written by individuals who were not available for

12   cross-examination. See Y.C. v. Holder, 741 F.3d 324, 334 (2d

13   Cir. 2013) (deferring to agency decision to afford little weight

14   to petitioner’s husband’s letter because the letter was unsworn

15   and from an interested witness); see also Matter of H-L-H- &

16   Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010) (finding letters

17   from friends and family insufficient to support alien’s claims

18   because authors were interested witnesses not subject to

19   cross-examination), overruled on other grounds by Hui Lin Huang

20   v. Holder, 677 F.3d 130, 133-38 (2d Cir. 2012).

21       Furthermore, the IJ did not err in determining that the

22   country conditions evidence failed to establish a pattern or

                                    5
1    practice of persecution of similarly situated individuals such

2    that Wang’s fear of persecution was objectively reasonable. The

3    country conditions evidence provided reflects that tens of

4    millions of individuals practice Christianity in unregistered

5    churches in China, and that in some areas unsanctioned religious

6    practices are tolerated without interference. Therefore,

7    despite evidence of the destruction of churches and the arrests

8    of religious leaders and practitioners in certain regions, Wang

9    failed to demonstrate “systemic or pervasive” persecution of

10   similarly situated Christians sufficient to demonstrate a

11   pattern or practice of persecution in China. In re A-M-, 23 I.

12   & N. Dec. 737, 741 (B.I.A. 2005); see also 8 C.F.R.

13   § 1208.13(b)(2)(iii); Santoso v. Holder, 580 F.3d 110, 112 &

14   n.1 (2d Cir. 2009).

15       Accordingly, the agency did not err in finding that Wang

16   failed to satisfy his burden of demonstrating a well-founded

17   fear of future persecution on account of his religious practice.

18   See 8 U.S.C. § 1158(b)(1)(B); Chuilu Liu, 575 F.3d at 196-98;

19   see also Hongsheng Leng, 528 F.3d at 142-43. That finding is

20   dispositive of Wang’s petition for asylum, withholding of

21   removal, and CAT relief because all three forms of relief were

22   based on Wang’s claim that he fears future persecution based

                                    6
1    on his religion. See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

2    Cir. 2006).

3        We further conclude that the BIA did not err in declining

4    to consider the additional evidence Wang submitted to the agency

5    for the first time on appeal. See 8 C.F.R.

6    § 1003.1(d)(ii)(3)(iv); Matter of Fedorenko, 19 I. & N. Dec.

7    57, 74 (B.I.A. 1984) (recognizing that, as appellate body, BIA

8    may decline to review evidence proffered for first time on

9    appeal).

10       For the foregoing reasons, the petition for review is

11   DENIED. As we have completed our review, any stay of removal

12   that the Court previously granted in this petition is VACATED,

13   and the pending motion for a stay of removal in this petition

14   is DISMISSED as moot. Any pending request for oral argument in

15   this petition is DENIED in accordance with Federal Rule of

16   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

17   34.1(b).

18                                FOR THE COURT:
19                                Catherine O’Hagan Wolfe, Clerk




                                    7